Title: From Alexander Hamilton to Jeremiah Olney, 31 July 1792
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury Department, July 31, 1792. “The Collector of Barnstable has informed me of a seizure made by him of one Hogshead of Rum, three Hogsheads of Molasses, one barrel of Sugar and two hundred and forty bushels of Salt, said to have been fraudulently landed out of the Sloop Polly of Sandwich. It is stated that the Vessel had left the District of Barnstable before the Collector had any knowledge of the fraud; and as it is to be inferred that a forfeiture of the said Sloop has also been incurred, I have to request that you will cause her to be seized, if she should be found in your District.…”
